***********
Based upon information contained in I.C. File LH-0347 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, James Mitchell Prince, was an Officer with the Boiling Springs Police Department, at the time of his death on 18 January 2005.
2. Decedent's death occurred in the course and scope of his employment as follows: On 18 January 2005, decedent stopped a vehicle for suspected driving while impaired. During the course of the stop, the suspect began to struggle with decedent and took decedent's firearm. The suspect shot decedent three times, two shots hitting decedent in the head and one shot to decedent's shoulder. Decedent was transported to Dosher Memorial Hospital in Southport, North Carolina where he was pronounced dead from gunshot wounds at 2:25 a.m. on 18 January 2005.
3. Decedent is survived by his wife, Pamela Prince, who did not reside with decedent at the time of his death and so is not eligible for benefits. Decedent is survived by two minor children, Stacy Prince, born 7 May 1986, and Kyle Prince, born on 26 February 1989. Both children were legally adopted by decedent on 8 June 1999, and were dependent upon decedent at the time of his death as defined under the Act.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an Officer with the Boiling Springs Police Department, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 18 January 2005.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. At the time of his death, decedent had two children, Stacy Prince and Kyle Prince, who were dependent upon decedent at the time of his death and are eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Stacy Prince and Kyle Prince as the qualified surviving dependent children of James Mitchell Prince payable as follows: the sum of $20,000.00 shall be paid immediately to Stacy Prince and Kyle Prince to be divided equally between them. Thereafter, the sum of $10,000.00 shall be paid annually to Stacy Prince and Kyle Prince to be divided equally between them until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Stacy Prince and/or Kyle Prince become ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 31st day of March 2005.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ PAMELA T. YOUNG COMMISSIONER
  S/_______________ LAURA K. MAVRETIC COMMISSIONER